
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 95
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2009
			Mr. Sires (for
			 himself, Mr. Towns,
			 Ms. Hirono,
			 Mr. McGovern,
			 Ms. Kilpatrick of Michigan,
			 Mr. Baca, Ms. Wasserman Schultz,
			 Mr. Pastor of Arizona,
			 Mr. Pascrell,
			 Mr. Shuler,
			 Mr. Ellsworth,
			 Mr. Ellison,
			 Ms. Herseth Sandlin,
			 Mr. Cardoza,
			 Ms. Dahlkemper,
			 Mr. Doggett,
			 Mr. Brady of Pennsylvania,
			 Mr. Higgins,
			 Mr. Altmire,
			 Mr. Clay, Mr. Cleaver, Mr.
			 Hare, Ms. Velázquez,
			 Mr. Costa,
			 Mr. Andrews,
			 Mr. Carson of Indiana,
			 Mr. Sestak,
			 Mr. Farr, Mrs. Capps, Mr.
			 McKeon, Mr. Hall of New
			 York, Mr. Gene Green of
			 Texas, Mr. Salazar,
			 Mr. Holt, Mr. Gonzalez, Mr.
			 Rodriguez, Mr. Arcuri,
			 Mr. Patrick J. Murphy of Pennsylvania,
			 Ms. Baldwin,
			 Mr. Teague,
			 Mr. Welch,
			 Mr. Braley of Iowa,
			 Mr. Reyes,
			 Mr. Ryan of Ohio,
			 Mr. Ortiz,
			 Mr. Grijalva,
			 Mr. Wilson of Ohio,
			 Mr. Hinojosa,
			 Mrs. Napolitano,
			 Mr. Yarmuth,
			 Mr. Davis of Tennessee, and
			 Mr. Kennedy) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Supporting the goals and ideals of
		  National Girls and Women in Sports Day.
	
	
		Whereas since 1987, the National Girls and Women in Sports
			 Coalition has declared February 4 as National Girls and Women in Sports
			 Day;
		Whereas the House of Representatives has recognized the
			 importance of girls and women in sports through title IX, which governs the
			 overall equity of treatment and opportunity in athletics so that women have
			 equal opportunities to participate in athletics;
		Whereas the number of girls playing high school sports has
			 increased from just under 300,000 during the 1971 to 1972 school year to nearly
			 3,000,000 during the 2005 to 2006 school year;
		Whereas the number of women playing college sports grew
			 from fewer than 32,000 in 1972 to nearly 171,000 from 2005 to 2006;
		Whereas, despite great advancement, high school girls
			 still receive 1,300,000 fewer participation opportunities than do boys, and the
			 money spent on girls’ sports is still far less than that spent on boys’
			 sports;
		Whereas high school girls who play sports are more likely
			 to get better grades in school and are more likely to graduate than girls who
			 do not play sports;
		Whereas as little as 4 hours of exercise a week may reduce
			 a girl’s risk of breast cancer, osteoporosis, and obesity;
		Whereas girls and women who play sports have a more
			 positive body image, higher levels of confidence and self-esteem, and
			 experience higher states of psychological well-being than girls and women who
			 do not play sports;
		Whereas the celebration of National Girls and Women
			 in Sports Day would increase awareness of the importance sports play in
			 the lives of girls and women in the United States; and
		Whereas February 4, 2009, has been designated as
			 National Girls and Women in Sports Day by the National Girls and
			 Women in Sports Coalition: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals and ideals of
			 National Girls and Women in Sports Day, an event sponsored by
			 the National Girls and Women in Sports Coalition to honor the achievements of
			 and encourage participation of girls and women in sports; and
			(2)encourages the
			 people of the United States to observe National Girls and Women in
			 Sports Day with appropriate ceremonies and activities that promote
			 awareness of the positive influence of sports participation in the lives and
			 health of girls and women, and the continuing struggle for equality and access
			 for women in sports.
			
